Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] In the past several quarterly reports, I have spoken with you about the ongoing recession in the United States and its impact on banking and on First Mid. This report will be a continuation of that theme because the economic downturn continues and has had a negative impact on our operations. Through September 30, our 2009 earnings amounted to $6,328,000 ($.82 per diluted share) as compared with $8,433,000 ($1.33 per diluted share) for same period in 2008.
